ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING

On July 30, 1996, the Indiana Supreme Court Disciplinary Commission filed a Verified Complaint for Disciplinary Action in this case. The respondent, Kenneth M. Stanley, has now filed his Affidavit of Resignation, pursuant to Indiana Admission and Discipline Rule 23, Section 17(a).
And this Court, being duly advised, now finds that the respondent’s affidavit meets the necessary elements of Ind. Admission and Discipline Rule 23(17), that the resignation should be accepted and that, accordingly, all other proceedings pending in this ease should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Kenneth M. Stanley is accepted. Accordingly, he is hereby removed as a member of the bar of this state, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Admis.Disc.R. 23(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting the respondent’s resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of this Court is directed to forward notice of this Order in accordance with Admis.Dise.R. 23(3)(d), governing disbarment and suspension.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.